DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 23, the claim recites the limitation “the second channel” without proper antecedent basis.  The claim depends upon claims 22 and 16 while the second channel is established in claim 17 from which claim 23 does not depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pei et al. (Pub No 2016/0123816).
With regards to claim 1, Pei teaches a sensing module comprising a hollow body comprising a cavity portion (lower half) and an insertion portion (upper half) having a first (120) and second channel (122) as seen in Fig. 1-2.  Pei teaches a first photo sensor (thermopile sensor 102) disposed in the cavity portion of the hollow body and corresponding to the first channel and a second photo sensor (thermopile sensor 113) disposed in the cavity portion of the hollow body and corresponding to the second channel.  With regards to the limitation that the first photo sensor is “to sense an ambient temperature and a test object temperature” and the second photo sensor is to “sense the ambient temperature”, the hollow body comprises a lid assembly (117(1)) which is configured to pass electromagnetic radiation occurring within a limited spectrum 
With regards to claim 2, Pei teaches including a partition disposed in the insertion portion to divide the portion into the first and second channel using either a berm only in the upper half or a full partition as seen in Fig. 1-1 and 1-2.
With regards to claim 3, Pei teaches that the partition is parallel to an extension direction of the insertion probe.  For example in Fig. 1-2 the probe extends vertically on the page from the bottom plate to the top lid element and the partition also extends parallel to this vertical direction.
With regards to claim 4, Pei teaches that the first photo sensor (102) is within a chamber set away from a given test object (Fig. 1-2).  The device of Pei is interpreted as capable of having the thermopile be subjected to both direct and reflected radiant heat.
With regards to claim 5, Pei teaches a second partition (116) shielding a side of the second channel and opposing the second photo sensor (Fig. 1-2).
With regards to claim 6, Pei teaches that both the first and second thermopile will detect infrared radiation associated with the components of the package (¶ 0021, i.e. ambient temperature of the package).  Any external environment in which the package is placed will inherently affect the temperature of the package.
With regards to claim 7, Pei teaches that the module comprises a lens (lid 117) which may be either unitary or divided (Fig. 1-1, 1-2) and shields the first and second channels relatively far away from the first and second photo sensors such that the lens is located between the insertion portion and the test object and the lens permits IR radiation to penetrate (¶ 0003, 0026).
With regards to claim 12, Pei teaches a light blocking member (116) disposed on the lens to shield a side of the second channel and to oppose the second photo sensor (Fig. 1-2, ¶ 0023).
With regards to claim 15, Pei teaches that the package and first and second channels are symmetrical (Fig. 1-2).

Claim(s) 16, 22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gao et al. (Pub No 2013/0030723).
With regards to claim 16, Gao teaches a sensing module (206) comprising a hollow body adapted to abut a board (as seen in Fig. 3a the hollow sensor body abuts a wall of the mold interpreted to read upon the term “board”) and comprising a cavity portion and an insertion portion integral together (the portion of the sensory along the piezo stack 258 is interpreted as the cavity portion and the portion of the sensor above the piezo stack interpreted as the insertion portion).  Gao teaches at least one photo sensor (infrared detector 260) disposed in the cavity portion of the hollow body and corresponding to the insertion portion to sense at least one test object (melt flow 214) temperature.   Gao teaches a pressure sensor disposed in the cavity portion of the hollow body and located 
With regards to claim 22, Gao teaches that the module comprises an optical element (lens 302, Fig. 4) covering the insertion portion of the hollow body and shielding a side of the insertion portion relatively far away from the thermopile, wherein the lens is located between the test object (melt flow) and the insertion portion and is adapted to allow IR light to the thermopile.
With regards to claims 24 and 25, Gao teaches that the melt flow pressure exerts a force upon the piezoelectric pressure sensor (¶ 0070).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Pub No 2013/0030723) in view of Pei et al. (Pub No 2016/0123816).
With regards to claims 1 and 28, Gao teaches a sensing module (206) adapted to sense a melt flow temperature and pressure injected into a mold (Abstract) comprising a hollow body adapted to abut a board (as seen in Fig. 3a the hollow sensor body abuts a wall of the mold interpreted to read upon the term “board”) and comprising a cavity portion and an insertion portion integral together (the portion of the sensory along the piezo stack 258 is interpreted as the cavity portion and the portion of the sensor above the piezo stack interpreted as the insertion portion).  Gao teaches at least one photo sensor (infrared detector 260, a thermopile) disposed in the cavity portion of the hollow body and corresponding to the insertion portion to sense at least one test object (melt flow 214) temperature.   Gao teaches a pressure sensor disposed in the cavity portion of the hollow body and located between the board and the photo sensor as seen in Fig. 4 with the PZT ring (406) between the back of the mold and the thermopile.
Gao does not teach that the insertion portion (upper) of the sensor comprises a first and second channel or a second photo sensor.
Pei teaches an advantageous thermopile sensor that comprises both a thermopile to measure the temperature of a target body (104) and a reference thermopile to measure the temperature of the package itself (Abstract).  Pei teaches a sensing module comprising a hollow body comprising a cavity portion (lower half) and an insertion portion (upper half) having a first (120) and second channel (122) as seen in Fig. 1-2.  Pei teaches a first photo sensor (thermopile sensor 102) disposed in the cavity portion of the hollow body and corresponding to the first channel and a second photo sensor (thermopile sensor 113) disposed in the cavity portion of the hollow body and corresponding to the second channel.  With regards to the limitation that the first photo sensor is “to sense an ambient temperature and a test object temperature” and the second photo sensor is to “sense the ambient temperature”, the hollow body comprises a lid assembly (117(1)) which is configured to pass electromagnetic radiation occurring within a limited spectrum of wavelengths including IR (¶ 0003, 0026) and the second channel includes a shield (116) as well as a partial berm (120) as seen in Fig. 1-1 or a full divider as seen in Fig. 1-2.  As depicted in Fig. 1-1, this allows for IR radiation from a test object (104) to pass to the thermopile.  Both the first and second thermopiles are subjected ambient heat present in the system (¶ 0021).  As discussed in Pei thermopiles detect radiation from an object of interest, but can also detect radiation from objects not of interest, and thus it is advantageous to have a reference thermopile in the system (¶ 0016).  It would have been 
With regards to claim 2, Pei teaches including a partition disposed in the insertion portion to divide the portion into the first and second channel using either a berm only in the upper half or a full partition as seen in Fig. 1-1 and 1-2.
With regards to claim 3, Pei teaches that the partition is parallel to an extension direction of the insertion probe.  For example in Fig. 1-2 the probe extends vertically on the page from the bottom plate to the top lid element and the partition also extends parallel to this vertical direction.
With regards to claim 4, Pei teaches that the first photo sensor (102) is within a chamber set away from a given test object (Fig. 1-2).  The device of Pei is interpreted as capable of having the thermopile be subjected to both direct and reflected radiant heat.
With regards to claim 5, Pei teaches a second partition (116) shielding a side of the second channel and opposing the second photo sensor (Fig. 1-2).
With regards to claim 6, Pei teaches that both the first and second thermopile will detect infrared radiation associated with the components of the package (¶ 0021, i.e. ambient temperature of the package).  Any external 
With regards to claim 7, Pei teaches that the module comprises a lens (lid 117) which may be either unitary or divided (Fig. 1-1, 1-2) and shields the first and second channels relatively far away from the first and second photo sensors such that the lens is located between the insertion portion and the test object and the lens permits IR radiation to penetrate (¶ 0003, 0026). Gao also similarly teaches including a lens spaced away from the thermopile package (Fig. 4).
With regards to claims 8-9, Gao teaches a pressure sensor disposed in the cavity portion of the hollow body and located between the board and the photo sensor as seen in Fig. 4 with the PZT ring (406) between the back of the mold and the thermopile.
With regards to claim 12, Pei teaches a light blocking member (116) disposed on the lens to shield a side of the second channel and to oppose the second photo sensor (Fig. 1-2, ¶ 0023).
With regards to claim 13, no particular dimension is specified by the claim, and no particular structural difference is identified that distinguishes what can be considered the cavity portion and the insertion portion of the module.  Barring a showing of unexpected results mere changes in size or shape constitute a case of prima facie obviousness and would have been obvious to one of ordinary skill in the art at the time the invention was made.
With regards to claim 14, Pei teaches that the device may be hermetically sealed (¶ 0020).  While no particular interior atmosphere is described it would 
With regards to claim 15, Pei teaches that the package and first and second channels are symmetrical (Fig. 1-2).

Claims 17-21, 23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Pub No 2013/0030723) as applied to claim 16 above, and further in view of Pei et al. (Pub No 2016/0123816).
With regards to claim 17, Gao teaches that the sensing module comprises at least a first photo sensor, but does not teach that the sensor comprises a second photo sensor and a first and second channel respectively.
Pei teaches an advantageous thermopile sensor that comprises both a thermopile to measure the temperature of a target body (104) and a reference thermopile to measure the temperature of the package itself (Abstract).  Pei teaches a sensing module comprising a hollow body comprising a cavity portion (lower half) and an insertion portion (upper half) having a first (120) and second channel (122) as seen in Fig. 1-2.  Pei teaches a first photo sensor (thermopile sensor 102) disposed in the cavity portion of the hollow body and corresponding to the first channel and a second photo sensor (thermopile sensor 113) disposed in the cavity portion of the hollow body and corresponding to the second channel.  With regards to the limitation that the first photo sensor is “to sense an ambient temperature and a test object temperature” and the second photo sensor is to 
With regards to claim 18, Pei teaches that the package and first and second channels are symmetrical (Fig. 1-2).
With regards to claim 19, Pei teaches including a partition disposed in the insertion portion to divide the portion into the first and second channel using either a berm only in the upper half or a full partition as seen in Fig. 1-1 and 1-2.
With regards to claim 20, Pei teaches that the first photo sensor (102) is within a chamber set away from a given test object (Fig. 1-2).  The device of Pei is interpreted as capable of having the thermopile be subjected to both direct and reflected radiant heat.
With regards to claims 21 and 23, Pei teaches a light blocking member (116) disposed on the lens to shield a side of the second channel and to oppose the second photo sensor (Fig. 1-2, ¶ 0023).
With regards to claim 26, no particular dimension is specified by the claim, and no particular structural difference is identified that distinguishes what can be considered the cavity portion and the insertion portion of the module.  Barring a showing of unexpected results mere changes in size or shape constitute a case of prima facie obviousness and would have been obvious to one of ordinary skill in the art at the time the invention was made.
With regards to claim 27, Pei teaches that the device may be hermetically sealed (¶ 0020).  While no particular interior atmosphere is described it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a vacuum state as Pei suggests that the hermetic seal is to prevent air from entering.



Claims 1-15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (PN 4625559) in view of Gao et al. (Pub No 2013/0030723) and Pei et al. (Pub No 2016/0123816).
With regards to claims 1 and 28, Carter teaches a sensing module comprising a hollow body comprising a cavity portion (back end) and an insertion portion (elongated front end) that has a long hollow channel as seen in Figs 1 and 3 which can be installed in a plastics processing device to measure a variable of the plastic during forming (col 1 ln 1-22).  The sensing module of Carter is used to determine a pressure of the resin by being installed in a port of a plastics processing device (col 2 ln 51-60).  Carter teaches that the pressure sensor (transducer membrane 23) is disposed in the cavity portion of the hollow body, receives a pressure exerted by the resin and deforms due to abutment with a board such as a plug (28).  Carter teaches that the hollow body is capable of containing optical sensors (col 3 ln 17-60) above the membrane, but does not teach using optical sensors to sense temperature.  
Gao teaches a similar pressure sensor module adapted to be fitted into a port of a plastics processing device (Fig. 4).  Gao teaches a sensing module (206) adapted to sense a melt flow temperature and pressure injected into a mold (Abstract) comprising a hollow body adapted to abut a board (as seen in Fig. 3a the hollow sensor body abuts a wall of the mold interpreted to read upon the term “board”) and comprising a cavity portion and an insertion portion integral together (the portion of the sensory along the piezo stack 258 is interpreted as the cavity portion and the portion of the sensor above the piezo stack interpreted 
Pei teaches an advantageous thermopile sensor that comprises both a thermopile to measure the temperature of a target body (104) and a reference thermopile to measure the temperature of the package itself (Abstract).  Pei teaches a sensing module comprising a hollow body comprising a cavity portion (lower half) and an insertion portion (upper half) having a first (120) and second channel (122) as seen in Fig. 1-2.  Pei teaches a first photo sensor (thermopile sensor 102) disposed in the cavity portion of the hollow body and corresponding to the first channel and a second photo sensor (thermopile sensor 113) disposed 
With regards to claim 2, Pei teaches including a partition disposed in the insertion portion to divide the portion into the first and second channel using either a berm only in the upper half or a full partition as seen in Fig. 1-1 and 1-2.
With regards to claim 3, Pei teaches that the partition is parallel to an extension direction of the insertion probe.  For example in Fig. 1-2 the probe extends vertically on the page from the bottom plate to the top lid element and the partition also extends parallel to this vertical direction.
With regards to claim 4, Pei teaches that the first photo sensor (102) is within a chamber set away from a given test object (Fig. 1-2).  The device of Pei is interpreted as capable of having the thermopile be subjected to both direct and reflected radiant heat.
With regards to claim 5, Pei teaches a second partition (116) shielding a side of the second channel and opposing the second photo sensor (Fig. 1-2).
With regards to claim 6, Pei teaches that both the first and second thermopile will detect infrared radiation associated with the components of the package (¶ 0021, i.e. ambient temperature of the package).  Any external environment in which the package is placed will inherently affect the temperature of the package.
With regards to claim 7, Pei teaches that the module comprises a lens (lid 117) which may be either unitary or divided (Fig. 1-1, 1-2) and shields the first and second channels relatively far away from the first and second photo sensors such that the lens is located between the insertion portion and the test object and the lens permits IR radiation to penetrate (¶ 0003, 0026).
With regards to claims 8 and 10, Carter teaches that the module comprises a pressure sensor disposed in the cavity portion (membrane 23) and abutting an abutment surface of the cavity portion to sense a pressure exerted by the test object such that a protruding point (spring 26) between the board (plug) and the sensor deforms the membrane as a reaction to the force exerted by the pressure of the melt.
With regards to claim 9, Carter teaches that optical sensors may be present between the front of the module and the pressure sensor (Fig. 2).
With regards to claim 11, Carter teaches using a strain gauge (29).
With regards to claim 12, Pei teaches a light blocking member (116) disposed on the lens to shield a side of the second channel and to oppose the second photo sensor (Fig. 1-2, ¶ 0023).
With regards to claim 13, Carter teaches that the length of the cavity portion of the hollow body is smaller than the length of the insertion portion of the hollow body (Fig. 1).
With regards to claim 14, Carter does not explicitly state that the sensor is filled with air; however, it would have been obvious to one of ordinary skill as no particular inert state within the device is specified in Carter and air is an ambient gas that would otherwise inherently be present in the device.
With regards to claim 15, Pei teaches that the package and first and second channels are symmetrical (Fig. 1-2).

Claims 16, 22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (PN 4625559) in view of Gao et al. (Pub No 2013/0030723).
With regards to claim 16, Carter teaches a sensing module comprising a hollow body comprising a cavity portion (back end) and an insertion portion (elongated front end) that has a long hollow channel as seen in Figs 1 and 3 which can be installed in a plastics processing device to measure a variable of the plastic during forming (col 1 ln 1-22).  The sensing module of Carter is used to determine a pressure of the resin by being installed in a port of a plastics processing device (col 2 ln 51-60).  Carter teaches that the pressure sensor (transducer membrane 23) is disposed in the cavity portion of the hollow body, receives a pressure exerted by the resin and deforms due to abutment with a board such as a plug (28).  Carter teaches that the hollow body is capable of containing optical sensors (col 3 ln 17-60) above the membrane, but does not teach using optical sensors to sense temperature.  
Gao teaches a similar pressure sensor module adapted to be fitted into a port of a plastics processing device (Fig. 4).  Gao teaches a sensing module (206) adapted to sense a melt flow temperature and pressure injected into a mold (Abstract) comprising a hollow body adapted to abut a board (as seen in Fig. 3a the hollow sensor body abuts a wall of the mold interpreted to read upon the term “board”) and comprising a cavity portion and an insertion portion integral together (the portion of the sensory along the piezo stack 258 is interpreted as the cavity portion and the portion of the sensor above the piezo stack interpreted 
With regards to claim 22, Gao teaches that the module comprises an optical element (lens 302, Fig. 4) covering the insertion portion of the hollow body and shielding a side of the insertion portion relatively far away from the thermopile, wherein the lens is located between the test object (melt flow) and the insertion portion and is adapted to allow IR light to the thermopile.
With regards to claim 24, Carter teaches that the module comprises a pressure sensor disposed in the cavity portion (membrane 23) and abutting an abutment surface of the cavity portion to sense a pressure exerted by the test object such that a protruding point (spring 26) between the board (plug) and the 
With regards to claim 25, Carter teaches using a strain gauge (29).
With regards to claim 26, Carter teaches that a first length of the cavity portion of the hollow body is smaller than a second length of the insertion portion (Fig. 1).
With regards to claim 27, Carter does not explicitly state that the sensor is filled with air; however, it would have been obvious to one of ordinary skill as no particular inert state within the device is specified in Carter and air is an ambient gas that would otherwise inherently be present in the device.

Claims 17-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (PN 4625559) in view of Gao et al. (Pub No 2013/0030723) as applied to claim 16 above, and further in view of Pei et al. (Pub No 2016/0123816).
With regards to claim 17, Carter in view of Gao teaches that the sensing module comprises at least a first photo sensor, but does not teach that the sensor comprises a second photo sensor and a first and second channel respectively.
Pei teaches an advantageous thermopile sensor that comprises both a thermopile to measure the temperature of a target body (104) and a reference thermopile to measure the temperature of the package itself (Abstract).  Pei teaches a sensing module comprising a hollow body comprising a cavity portion (lower half) and an insertion portion (upper half) having a first (120) and second 
With regards to claim 18, Pei teaches that the package and first and second channels are symmetrical (Fig. 1-2).
With regards to claim 19, Pei teaches including a partition disposed in the insertion portion to divide the portion into the first and second channel using either a berm only in the upper half or a full partition as seen in Fig. 1-1 and 1-2.
With regards to claim 20, Pei teaches that the first photo sensor (102) is within a chamber set away from a given test object (Fig. 1-2).  The device of Pei is interpreted as capable of having the thermopile be subjected to both direct and reflected radiant heat.
With regards to claims 21 and 23, Pei teaches a light blocking member (116) disposed on the lens to shield a side of the second channel and to oppose the second photo sensor (Fig. 1-2, ¶ 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742